DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 30 NOV 2018. It is noted, however, that applicant has not filed a certified copy of the TW107142896 application as required by 37 CFR 1.55.

Response to Amendment
The amendment filed 09/23/2021 has been entered. 
Claims 1-6 remain pending and are examined herein on the merits.

Applicant’s amendments to the claims and drawings have overcome the objection/112(b) rejections previously set forth in the Non-Final Office Action mailed 06/23/2021 (hereinafter the OA).
Also, please note that in claim 4, the identifier “(24)” in the second to last line is not removed. This identifier is not incorrect as it is recited with proper parenthetical but appears to be irregular as compared to the remainder of the claims. 

Response to Arguments

See rejections of the amended claims below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gul (US 20030165181).

Regarding claim 1, Gul teaches a multi-point temperature sensor device (abstract; see fig. 1) comprising: 
a body unit (10), and 
a sensor unit (12; including 12a-d) mounted in the body unit (see figs. 1 and 4-5), 
wherein: 

wherein each of the plurality of signal transmission lines includes a conductor (the conductive inner portion of each wire; [0032] teaches that “All the wires 26, 28, 34, 38, 40, 44, 46, 48, 48' are common electrical wires for carrying the specified current and voltage within a dielectric insulator”) and an insulating sheath (the dielectric insulator as taught in [0032] - “the wires 26, 28, 34, 38, 40, 44, 46, 48, 48' can be … of a common conductor such as tin or copper, within a common insulator such as polyimide”; sheathing 30 – [0033]; and insulator layer 56 – [0044]; see fig. 4 showing these insulating layers) covering an outer periphery of the conductor ([0032]; see at least fig. 4), and each sensor includes a sensing portion (at least the thermistor portion; [0026]; see also abstract) and first and second connecting portions (at least abstract teaches that “Each thermistor has a positive lead and a negative lead for connecting electrically with the circuit”) on two sides of the sensing portion (see fig. 4 showing this configuration), the first connecting portion of each sensor disposed in the insulating sheath of the respective signal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gul (US 20030165181) as applied to claim 1 above and further in view of Ito (US 20130092414).

claim 2, Gul lacks direct and specific teaching that the second connecting portion of each sensor is bent and abuts an outer side of the insulating sheath of the respective signal transmission line, the second connecting portion directly connected to the common wire.
However, Ito teaches that bending/folding of wires is known (see fig. 4 showing this concept; [0049]; abstract) as is the direct connection of wires for electrical and physical connectivity (see at least fig. 6; [0036]; as well as fig. 12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wire connected plural temperature sensor thermometer of Gul with the specific knowledge of using the wire connecting concepts known in the art and taught by Ito. This is because bending/folding wires back on themselves allows for connection of the wires in a secure manner allows for a robust end device which does not break easily. This is important in order to provide a high quality and durable device to an end user.

Regarding claim 5, Gul lacks direct and specific teaching that the second connecting portion of each sensor is bent and abuts an outer side of the insulating sheath of the respective signal transmission line, wherein the common wire includes a plurality of contact portions that are annular, wherein the second connecting portion of each sensor extends through an associated one of the plurality of contact portions to thereby electrically connect to the common wire.
However, Ito teaches that bending/folding of wires is known (see fig. 4 showing this concept; [0049]; abstract) as is the direct connection of wires for electrical and physical connectivity (see at least fig. 6; [0036]; as well as fig. 12), further Ito teaches annular contact portion for wires/wiring (at least figs. 6 and 9 teach that annular connection for wiring is known) all for connection of wires to components/other wires/themselves ([0001]).


Regarding claim 6, Gul lacks direct and specific teaching that the second connecting portion of each sensor is bent and abuts an outer side of the insulating sheath of the respective signal transmission line, wherein the second connecting portion of each sensor includes a contact portion that is annular, wherein the common wire extends through and is electrically connected to the second connecting portions of the sensors.
However, Ito teaches that bending/folding of wires is known (see fig. 4 showing this concept; [0049]; abstract) as is the direct connection of wires for electrical and physical connectivity (see at least fig. 6; [0036]; as well as fig. 12), further Ito teaches annular contact portion for wires/wiring (at least figs. 6 and 9 teach that annular connection for wiring is known) all for connection of wires to components/other wires/themselves ([0001]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the wire connected plural temperature sensor thermometer of Gul with the specific knowledge of using the wire connecting concepts known in the art and taught by Ito. This is because bending/folding wires back on themselves and annular connections allows for connection of the wires in a secure manner allows for a .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gul as applied to claim 1 above and further in view of Suzuki et al. (US 20030129883, hereinafter Suzuki).

Regarding claim 3, Gul lacks direct and specific teaching that the sensor unit further includes a plurality of terminals made of an electrically conductive material, wherein each sensor is bonded to an associated one of the plurality of signal transmission lines and the common wire by a respective terminal, such that each sensor is electrically connected to the common wire.
However, Suzuki teaches a wire connection terminal (abstract; [0003]; [0006]; [0054]) for connecting wires together (see at least figs. 9B and 5 showing several wires connected via a crimp terminal; [0057]) such that the wires (W3/32) are connected to a common wire (W4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wire connected plural temperature sensor thermometer of Gul with the specific knowledge of using the wire connection via terminal concepts known in the art and taught by Suzuki. This is because connection wires in a secure manner allows for a robust end device which does not break easily. This is important in order to provide a high quality and durable device to an end user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gul and Suzuki as applied to claims 1 and 3 above and further in view Ito (US 20130092414).

claim 4, Gul lacks direct and specific teaching that the second connecting portion of each sensor is bent and abuts an outer side of the insulating sheath of the respective signal transmission line, and wherein each of the plurality of terminals bonds the second connecting portion of an associated sensor and the common wire (24) to an outer side of the insulating sheath of the respective signal transmission line.
However, Ito teaches that bending/folding of wires is known (see fig. 4 showing this concept; [0049]; abstract) as is the direct connection of wires for electrical and physical connectivity (see at least fig. 6; [0036]; as well as fig. 12), further Ito teaches that bonding including sheath/insulator to sheath/insulator boding is known in the art (see fig. 12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the wire connected plural temperature sensor thermometer and wire connection terminals of Gul and Suzuki with the specific knowledge of using the wire connecting concepts known in the art and taught by Ito. This is because bending/folding wires back on themselves allows for connection of the wires in a secure manner allows for a robust end device which does not break easily. This is important in order to provide a high quality and durable device to an end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855